Citation Nr: 1513780	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 30, 2014, for left knee removal of semilunar cartilage.

2.  Entitlement to a rating in excess of 30 percent from January 1, 2016, for service-connected left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from June and September 2012 rating decisions of the Sioux Falls Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for left knee removal of semilunar cartilage.  During the pendency of the appeal, a November 2014 rating decision awarded a temporary total rating under 38 C.F.R. § 4.30 service-connected left knee disability (now characterized as left total knee arthroplasty) from October 30, 2014, through December 31, 2015.  Effective January 1, 2016, a 30 percent rating was assigned for left total knee arthroplasty.  (The period from October 30, 2014, through December 31, 2015, when the Veteran is in receipt of a 100 percent rating is not for consideration by the Board in this appeal.)

The Veteran's claims folder includes a paper file, as well as Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files.  

The issue of entitlement to a rating in excess of 30 percent from January 1, 2016, for left total knee arthroplasty is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, for the period prior to October 30, 2014, the Veteran's left knee removal of semilunar cartilage has exhibited limitation of motion with pain, but has not demonstrated objective evidence of recurrent subluxation or lateral instability, flexion limited to 45 degrees, or extension limited to 10 degrees.




CONCLUSION OF LAW

Giving the benefit of any doubt to the Veteran, the criteria for a 20 percent rating, but no higher, for left knee removal of semilunar cartilage prior to October 30, 2014, have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in April 2012, prior to the ratings decision that are the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

The Board also finds that the duty to assist requirements have been fulfilled.  The paper and electronic claims files contain all available service treatment records (STRs) and post-service VA and private treatment records.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.

For the period at issue, a VA medical examination was conducted to assess the severity of the Veteran's service-connected left knee disability in September 2012 (with an April 2013 addendum).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination report and medical opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, reviewed the claims file and provided the information necessary to evaluate the Veteran's left knee disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 3 8 C.F.R. § 3.159(c)(4). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Law and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's bilateral knee disability as there is no evidence of ankylosis or tibia and fibula impairment for the period at issue.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.

 Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  Where there is symptomatic removal of the semilunar cartilage, Diagnostic Code 5259 assigns a 10 percent disability evaluation.  Id.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Diagnostic Code 5263 provides a 10 percent rating for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran also has a diagnosis of degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under  38 C.F.R. § 4.59. Id. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, STRs show that the Veteran fell on ice and injured his knee in 1991.  He underwent medial meniscus repair in 1992.  Following service, a December 1993 VA examination report notes findings of minimal laxity, full range of motion and degenerative changes in the left knee.  A December 1993 rating decision granted service connection for status-post left knee surgery and a 10 percent evaluation was assigned.  

The Veteran submitted a claim for increased rating in March 2012. 

VA treatment records note that the Veteran was seen in April 2012 and reported no improvement in his left knee pain with cortisone injection.  He complained of discomfort over the left patella and also on the medial joint line.  He did not get significant improvement with the brace.  He did not use a cane and he limped constantly.  He had internal derangement signs and symptoms with predominantly medial sided joint pain.  Left knee examination showed full range of movement with prominent hypertrophic medial spurs and no effusion, no patellofemoral crepitus, good ligamentous stability and pain on the medial joint line and with McMurray's test.  X-ray studied revealed bone-on-bone on the medial joint line.  Diagnosis was severe osteoarthritis.  

A September 2012 VA DBQ examination report notes the Veteran's complaints of daily left knee pain rated 5/10, and flare ups of pain rated 7/10 occurring 5-6 times a month.  He reported constant use of a left knee brace.  Examination revealed flexion to 120 degrees, with pain at 110 degrees, and extension to 0 degrees with no pain.  The examiner noted that the Veteran was taking multiple medications and had a low back disability that made him unstable when standing and unable to complete repetitive use testing.  The left knee joint was stable on Lachman, posterior drawer and varus/valgus tests.  Strength was 5/5.  There was no evidence of recurrent subluxation or dislocation.  In an April 2013 VA examination report addendum, the examiner clarified that the Veteran had a history of meniscectomy, but no residuals of this surgery.  His current symptoms were frequent episodes of joint pain.

VA treatment records dated in 2013 note that the Veteran continued to get his pain medication refilled.  A total knee replacement was planned.

For the period prior to his left total knee replacement surgery on October 30, 2014, the Veteran's left knee was rated as 10 percent disabling under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  This is the maximum rating available under this diagnostic code.

For the period prior to October 30, 2014, the Board finds there is insufficient evidence to warrant a higher evaluation based on left knee instability or limitation of motion.  In order to warrant the next higher (20 percent) rating under Diagnostic Codes 5257, 5260, or 5261, evidence of recurrent subluxation or lateral instability, flexion limited to 45 degrees, or extension limited to 10 degrees is needed.  As noted above, the medical evidence during this period notes no findings of instability.  Even considering pain, flexion was no worse than 110 degrees.  Extension was full at 0 degrees.  See 4.71a.

While objective examination did not show subluxation, instability, or compensable limitation of motion, the Veteran consistently complained of severe left knee pain, which was not helped with cortisone injection, during the period at issue.  He used a knee brace without significant improvement.  Upon consideration and application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca factors in conjunction with resolving all reasonable doubt in favor of the Veteran, it is the Board's opinion that there is sufficient evidence of functional loss due to pain that the service-connected left knee disability symptoms more closely approximate the next higher rating of 20 percent for the period prior to October 30, 2014.  38 C.F.R. §4.7.  The Veteran does not demonstrate findings for an evaluation in excess of 20 percent for at any point in the appeal period. 

In summary, for reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 20 percent rating, but no more, is warranted for the Veteran's left knee removal of semilunar cartilage prior to October 30, 2014.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating prior to October 30, 2014, for left knee removal of semilunar cartilage is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, during the course of this appeal, a November 2014 rating decision awarded a temporary total rating under 38 C.F.R. § 4.30 service-connected left knee disability from October 30, 2014, through December 31, 2015.  Effective January 1, 2016, a 30 percent rating was assigned for left total knee arthroplasty.  The rating schedule provides schedular ratings higher than 30 percent for knee disabilities; thus, absent any indication from the Veteran that he was not seeking the maximum benefit available, the 30 percent rating award does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).  

Because the current 100 percent rating is in effect until January 2016, this issue must be held for consideration until that time.  At that time, up to date treatment records should be obtained and an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  After January 1, 2016, contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for service-connected left knee disability since November 2014.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected left knee disability.  All necessary tests and studies should be performed, to include range of motion testing.  The electronic claims file must be made available to the examiner for review in connection with the examination.  A notation should be made in the examination report that this review has taken place. 

All pertinent pathology associated with the service-connected left knee disability to include, for example, any limitation of motion and/or instability, should be noted in the examination report.  Supporting rationale for all opinions expressed must be provided.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
4.  Upon completion of the above, readjudicate the issue of entitlement to a rating in excess of 30 percent from January 1, 2016, for service-connected left total knee arthroplasty.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


